Morse, J.,
(dissenting). I agree entirely with all that Mr-Justice Campbell has said in this ease, bub I cannot be content without calling special attention to one feature of this, most unjust law, which feature embraces the main object of the act, to wit, to bestow special privileges upon college graduates, and to deny to others of equal learning the right to earn a livelihood in this State in their chosen profession. If, as a majority of this Court seem to hold, the power of the Legislature in this respect is absolute, and the courts are powerless to prevent this subversion of constitutional rights to build up an aristocracy in a free government, and there is no relief or'remedy save in the wisdom and patriotism of the people at the polls, then it would seem proper that the true nature, purpose, and. effect of this law “to promote public health ” should be set before them from some source, as the title fails to inform them of its true purport and meaning.
If the title of this act had read,—
“An act entitled an act to create and perpetuate to college graduates a monopoly in the practice of medicine and surgery in this State,”—
It could never have become a law, if I mistake not the sentiment of our people. Yet such a title would correctly designate the object of the act.
It requires but a casual examination of the law to find that *37310 man, who had not been a resident of this State for five years before the act took effect, and actually practiced medicine therein continuously for that period, can hereafter practice medicine or surgery unless he is a graduate of a “legally authorized medical college,” save as the servant or hired man of some graduate or five-years man. A student or undergraduate can practice “with and under the instruction” of the favored class, but there is no provision whereby he can ever escape from this slavery in his profession unless he has the means and time to be stamped by some medical college as a free man. Section 2, subdivision 2, Laws of 1883, p. 178.
' It makes no difference what his knowledge, skill, or ability may be, or the length of time he has been gaining an honorable living in his profession in other states, or how successful he may have been in his combat with disease and death, he must nevertheless attend college, and graduate somewhere in Africa, Asia, Europe, or America, — it matters not in which country, — or he must look for his home and work outside of Michigan.
He may have entered the army as a hospital steward, and, by his aptitude and skill in medicine and surgery there acquired, won, by experience and attention in his duties, promotion to assistant surgeon, and from that to full surgeon, of which promotion there have been instances; aye, he may have gone into the service from active practice as a physician, at home, as assistant surgeon or surgeon of a regiment, and had the benefit of the experience of four years in the many diseases, wounds, and accidents incident and common to warfare, and yet, unless he was a college graduate, or had lived in this State for five years, and practiced all that time, when this law went into operation, he must quit his profession in this State, without regard to his age, service, or ability, and attend a theoretical school of medicine, and there graduate, or practice, perhaps, under the instruction of some beardless youth, fresh from a medical college, with his diploma in his *38pocket, and whose whole experience in surgery may have been* confined to a cut finger or some other light fl ish wound.
On the other hand, a mere quack or ignoramus, without, learning or experience, with a bogus certificate, or a bona fidegraduate, but one incapable of appreciating the true theory of medicine, and entirely unable to put such theory as he has into successful practice, and who can learn but little, if anything, from experience (and such persons are not wanting),, and without any actual experience in medicine or surgery,, can go before the county clerk, and, by making the required affidavit, at once enter upon the business of making and dispensing pills and operating with the surgeon’s knife. He may not know his liver from his stomach if he but have his college paper title, and it is but little matter whether such, title is genuine or counterfeit.
There is no provision, save by a criminal prosecution, to-determine whether the diploma he holds was delivered to-him by a legal college in a regular manner, or by a bogus, institution, like that of Dr. Buchanan. There is no way pointed out to ascertain whether he holds his certificate by-fraud or by right. A quack, with a counterfeit or stolen, certificate, can register and practice until some of his dupes,, or a rival physician, are moved to prosecute him. There is-provided in the act no means of identification; no witnesses, are required. A traveling quack, under an assumed name, locates temporarily in town, files his affidavit, and goes on with his business, and there is no method provided to unmask him save by a criminal prosecution. The law does not prevent imposture or quackery; it encourages it.
And in the event of a criminal prosecution of one pretending to hold a certificate from a medical school in a-foreign country, I apprehend there would be some difficulty in establishing the fact that it was not genuine, or that it was not issued by a legally authorized school. Yet the act makes no *39distinction between certificates granted in this country or in India or China.
In all the states of this Union having similar laws, 1 find but one, Nevada, confining as this act does, the practice of medicine to college graduates. In most of the states there are also state boards of health, or public examiners or censors, before whom a candidate for practice can go and prove his right and merit by an examination. In such case, if such board acts arbitrarily and without reason, and rejects applicants from mere spite or caprice, or because they do not belong to the same school of medicine as the censors, or did not graduate at a particular school, the courts can interfere and compel such board to do justice. Board v. Cooper, 123 Ill. 227 (13 N. E. Rep. 201).
But here the courts are powerless. The parchment controls ; and there is no authority anywhere to determine its validity, or to prevent unworthy or knavish men from committing frauds in practicing under counterfeit certificates, except, as before said, at the end of a criminal trial.
Most of the states also except from the operation of the law army and navy surgeons in the war for the Union.
It is claimed that the courts have no power to prevent the Legislature from doing anything simply because it is absurd or unjust, and that, unless this law comes within some express prohibition of the Constitution, it can be reached and remedied only by the sovereign power of the people through another Legislature; that under the police power of the State the authority of the Legislature is limitless, save where it comes in direct conflict with the written charter.
It has been said in one state that police regulation can be made as affecting classes; that the Legislature may pass laws prohibiting any one over 60 years of age from practicing medicine or law, or forbidding any but a female physician from visiting a female patient; and it is intimated that, if the Legislature should see fit to pass a law prohibiting men from *40practicing medicine if they had red hair, the only remedy would be in the good sense and justice of the people.
I do not deny the right of the Legislature to provide a competent board who shall examine and pass upon the qualifications of all applicants who desire to enter upon the practice of medicine, and to prescribe that only those who shall pass a competent examination shall be entitled to practice in this State; but I deny the. right of the Legislature to enact that none but college graduates shall practice law or medicine.
There can be no office, place of profit, honor or preferment, or business or profession open to a college graduate in this country from which a man of equal learning, morality, skill, and experience can be debarred by law without serious hurt and damage to the public weal, and without violation not only of the spirit but'the letter of our Constitution. Such a law is in open hostility and in defiance of the essential principles of freedom upon which our government is founded.
There can be no distinction made even in police legislation that is unreasonable and unjust, and serving no useful purpose, to build up a favored class at the expense of the great mass of the people, in conflict with the fundamental law, and against every element of natural justice.
Neither can there, be any special privileges granted or equal rights denied without reason or justice, and to subserve no necessary end in the administration of a free government, or in the promotion of the public welfare.
When the vital spirit of the Constitution is violated, and class distinctions made by law to elevate one class of men and depress another, when one class is permitted to engage in any business or practice any profession without regard to their experience or fitness, and another class deprived of the same privilege upon the same principle, for no good reason, it is the duty of the courts, it seems to me, to stand in the way of such legislation, relying upon the spirit of the Constitution. In such cases it is not necessary to hunt for express *41words, because such laws are repugnant to every principle of a republican government.
I hope it will not be contended for á moment by any one that the Legislature could, under its police or any other power, prescribe that a man must be of noble birth, or of a certain blood or nationality, or possess a certain amount of wealth, in order to practice law or medicine in this State, and yet there is no express prohibition in our State Constitution against such legislation. There can be created bylaw in this country no aristocracy of birth, color, or wealth in the pursuit of business, or in the practice of the professions, nor can there be granted to such an aristocracy a monopoly of any business or profession. It would be a clear violation of the spirit of our Constitution, and could not be tolerated or permitted by the courts.
Nor can the Legislature, in my opinion, create an aristocracy of college graduates without reference to their learning, skill, or experience in any of the professions, and grant to them a monopoly in the practice of medicine or law.
The time has always been in this State, prior to the passage of this act, when a young man, ambitious to acquire learning and skill in either of these professions, and too poor to attend college, could go into the office of a skilled and experienced practitioner, and with the precept and example of his master every day before him, by diligent study and attention, the reading of text-books, and the compounding of medicines, or the trial of justice’s suits, under the eye and instruction of one skilled and learned in the profession and practice, after a few years start for himself, untrammeled in the race, as his own master, and no man’s servant in his profession. And some of the best men in both of these professions, at least in times past, if not in the present, have thus graduated without a college diploma. From this time on in medicine, unless this law be repealed, this avenue to profit and honor is .cut off and closed up. And if it can be done in medicine it *42can be done in law. The Legislature may yet deny, unchallenged by the courts, the right to practice law in this State without a diploma from a law school, or even prescribe that none but graduates of the State University shall so practice, and there will be no relief save in an appeal to the people-I am glad my mind is not yet prepared to hold that such unreasonable, arbitrary, and unjust qualifications can be' prescribed by the Legislature under any power in a free government because there is no express language in the written Constitution forbidding it. Here all are placed upon—
“An equality in the great natural rights of personal security and personal liberty.”
In this country—
“All avocations, all honors, all positions, are alike open to everyone, and in the protection of these rights all are equal before the law.” Cummings v. Missouri, 4 Wall. 277, 320.
Section 1, Art. 14, of the amendments to the United States Constitution, provides among other things that—
“No state shall make or enforce any law which shall abridge the privileges or immunities of citizens of the United States; nor shall any state deprive any person of life, liberty, or property without due process of law, nor deny to any person within its jurisdiction the equal protection of the laws.”
Our own State Constitution also ordains that no man shall.—
“ Be deprived of life, liberty, or property without due process of law.” Art. 6, § 32.
Here seems to me to be an express prohibition against any such laws as this under consideration, for—
“Included under property are those estates in which one may acquire in professions, * * * often the sources of the highest emoluments and honors.”
The Legislature cannot discriminate between its own cit" *43izens and the citizens of another state in business avocations, nor grant to one class of its people the exclusive right to sell bread or market potatoes, but it can, it is claimed, confer upon college graduates the exclusive right to practice' the learned professions.
I cannot assent to the proposition for the reasons above stated.
If it were an established fact that the public welfare demanded that only college graduates should practice medicine, then the shutting out of all others might be reasonable and just, and perhaps sustainable under the police power of the State, upon the principle that the preservation of the State and its people is paramount, as self-preservation is the first law of nature. But the public welfare does not demand it. Learning, skill, honesty, and experience, the public need in the medical profession, rather than parchment certificates of qualifications from colleges; and it makes no difference where these qualities are obtained, and the attainment of them should be open to all, and when acquired, whether by apprenticeship at home, or away from home at school, the path of the profession should not be barred against the apprentice, and open to the school graduate, when both are equally equipped for the race.
The respondent ought to be discharged.